Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 1 of 10

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:20-cv-24385-MGC

   SANTIAGO CHAPPOTIN
   On behalf of himself and all others similarly situated,
        Plaintiff,

   vs.
   ALPINE TOWING, INC., a Florida Profit Corporation and
   LARRY J. SARAVIA, Individually,
        Defendant(s)
   _______________________________/

                 DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

   Defendants, Alpine Towing, Inc, and Larry J. Saravia, file this Answer to Plaintiff’s
   Complaint:

                                    DEFENDANT’S ANSWER

          Pursuant to Federal Rule of Civil Procedure 8(b), Defendants’ respond to the

   allegation in each corresponding paragraph of the Complaint as follows:

                                   JURISDICTION AND VENUE

          1. The allegation of paragraph 1 of the Complaint states a legal conclusion that

   requires no answer of Defendant, but to the extent that such allegation requires an

   answer, they are denied.

          2. Defendants admit that this Court has original jurisdiction to hear this Complaint

   under the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq. and that venue is proper in

   this Court.

          3. Defendants admit that the proper venue is the United States Court for the

   Southern District of Florida.

                                            PARTIES

          4. Defendants admit only so much of Paragraph 4 of the Complaint that alleges

   that Plaintiff is a resident of Miami Dade County Florida.

          5. Defendants admit only so much of Paragraph 5 of the Complaint that alleges

   that Plaintiff was employed by Defendants. Defendants deny the remaining allegation of
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 2 of 10

   Paragraph 5 of the Complaint.

         6. Defendants admit only so much of Paragraph 6 of the Complaint that alleges

   that Alpine Towing is a corporation. Defendants deny the remaining allegations of

   paragraph 6 of the Complaint.

         7. Defendants deny allegations of Paragraph 7 of the Complaint.

         8. Defendants deny allegations of Paragraph 8 of the Complaint.

         9. Defendants admit only so much of Paragraph 9 of the Complaint that alleges

   that Alpine Towing operates in towing automobiles, but to the extent that such

   allegations require an answer, they are denied.

         10. Defendants deny allegation of Paragraph 10 of the Complaint.

         11. Defendants deny allegations of Paragraph 11 of the Complaint.

         12. Defendants admit only so much of Paragraph 12 of the Complaint that

   alleges that SARAVIA is a corporate officer of ALPINE TOWING. Defendants deny the

   remaining allegations of paragraph 12 of the Complaint.

         13. Defendants admit only so much of Paragraph 13 of the Complaint that

   alleges that SARAVIA is president of ALPINE TOWING. Defendants deny the remaining

   allegations of paragraph 13 of the Complaint.

         14. The allegation of paragraph 14 of the Complaint states a legal conclusion that

   requires no answer of Defendant, but to the extent that such allegation requires an

   answer, they are denied.

         15 The allegation of paragraph 15 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

                                   FACTUAL ALLEGATIONS

         16. Defendants deny the allegations of Paragraph 16 of the Complaint.

         17. Defendants deny the allegations of Paragraph 17 of the Complaint.
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 3 of 10

         18. Defendants deny the allegations of Paragraph 18 of the Complaint.

         19. Defendants deny the allegations of Paragraph 19 of the Complaint.

         20. Defendants deny the allegations of Paragraph 20 of the Complaint.

         21. Defendants deny the allegations of Paragraph 21 of the Complaint.

         22. Defendants deny the allegation of Paragraph 22 of the Complaint.

         23. Defendants deny the allegation of Paragraph 23 of the Complaint.

         24. Defendants deny the allegation of Paragraph 24 of the Complaint.

         25. Defendants deny the allegation of Paragraph 25 of the Complaint.

         26. Defendants admit only so much of Paragraph 26 of the Complaint that

   alleges that the Defendants maintained control over the pay the Plaintiff was to receive.

   Defendants deny the remaining allegations of Paragraph 26 of the Complaint.

         27. Defendants admit only so much that the Plaintiff was terminated from

   employment. Defendants deny the remaining allegations of Paragraph 27 of the

   Complaint.

         28. The Defendants are without knowledge to respond to the allegations in

   Paragraph 28 of the Complaint.

         29. Defendants deny the allegation of Paragraph 29 of the Complaint.

         30. The Defendants are without knowledge to respond to the allegations in

   paragraph 30 of the Complaint.

         31. Defendants deny the allegations of Paragraph 31 of the Complaint.

         32. The Defendants are without knowledge to respond to the allegations in

   paragraph 32 of the Complaint.

         33. The Defendants are without knowledge to respond to the allegations in

   paragraph 33 of the Complaint.

                                              COUNT I
             WAGE AND HOUR FEDERAL STATUTORY VIOLATION AGAINST ALPINE TOWING

         34. Defendants re-adopt each and every answer as stated in paragraph 1
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 4 of 10

   through 33 of the Answer as if set out in full herein.

          35. The allegation of paragraph 35 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

          36. Defendants deny the allegations of Paragraph 36 of the Complaint.

          37. Defendants deny the allegations of Paragraph 37 of the Complaint.

          38. The allegation of paragraph 38 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

          39. The allegation of paragraph 39 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

          40. The allegation of paragraph 40 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

          41. The allegation of paragraph 41 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

          42. Defendants deny the allegations of Paragraph 42 of the Complaint.

          43. Defendants deny the allegations of Paragraph 43 of the Complaint.

          44. The allegation of paragraph 44 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

          45. Defendants deny the allegations of Paragraph 45 of the Complaint.

          46. The allegation of paragraph 46 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 5 of 10

   answer, they are denied.

          47. The allegation of paragraph 47 of the Complaint states a legal conclusion that

   requires no answer of Defendants, but to the extent that such allegation requires an

   answer, they are denied.

                               COUNT II
        WAGE & HOUR FEDERAL STATUTORY VIOLATION AGAINST SARAVIA

          48. Defendants re-adopt each and every answer as stated in paragraph 1

   through 33 of the Answer as if set out in full herein.

          49. Defendants admit only so much that the SARAVIA is a corporate officer of

   ALPINE TOWING. Defendants deny the remaining allegations of Paragraph 49 of the

   Complaint.

          50. Defendants admit only so much that the SARAVIA was the employer of the

   Plaintiff. Defendants deny the remaining allegations of Paragraph 50 of the Complaint.

          51. Defendants admit only so much that SARAVIA supervised the Plaintiff.

   Defendants deny the remaining allegations of Paragraph 51 of the Complaint.

          52. Defendants admit only so much that the SARAVIA had operational control of

   the business. Defendants deny the remaining allegations of Paragraph 52 of the

   Complaint.

          53. Defendants deny the allegations of Paragraph 53 of the Complaint.

                                         COUNT III
                          FLSA RETALIATION AGAINST ALPINE TOWING

          54. Defendants re-adopt each and every answer as stated in paragraph 1

   through 33 of the Answer as if set out in full herein.

          55. The allegation of paragraph 38 of the Complaint states a legal conclusion that

   requires no answer of Defendant, but to the extent that such allegation requires an

   answer, they are denied.

          56. Defendants deny the allegations of Paragraph 56 of the Complaint.
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 6 of 10

          57. Defendants deny the allegations of Paragraph 57 of the Complaint.

          58. Defendants deny the allegations of Paragraph 58 of the Complaint.

                                           COUNT IV
                                FLSA RETALIATION against SARAVIA

          59. Defendants re-adopt each and every answer as stated in paragraph 1

   through 33 of the Answer as if set out in full herein.

          60. The allegation of paragraph 38 of the Complaint states a legal conclusion that

   requires no answer of Defendant, but to the extent that such allegation requires an

   answer, they are denied.

          61. Defendants deny the allegations of Paragraph 61 of the Complaint.

          62. Defendants deny the allegations of Paragraph 62 of the Complaint.

          63. Defendants deny the allegations of Paragraph 63 of the Complaint.

                                   AFFIRMATIVE DEFENSES

                                 First Affirmative Defense

   1. The Complaint fails to state a claim upon which relief may be granted.

                                 Second Affirmative Defense

   2. Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

   limitations.

                                 Third Affirmative Defense

   3. Defendants invoke the defenses, protections and limitations of the Fair Labor

   Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

                                   Fourth Affirmative Defense

   4. At all times, Defendants acted in good faith and had reasonable grounds for believing

   their actions were in compliance with FLSA.

                                  Fifth Affirmative Defense

   5. Defendants did not know or show reckless disregard for whether their conduct was

   prohibited by the FLSA.
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 7 of 10

                                  Sixth Affirmative Defense

   6. This action is barred to the extent Plaintiff seeks recovery for time that is no

   compensable time i.e. “hours worked” under FLSA.

                                  Seventh Affirmative Defense

   7. In the alternative, Defendants are entitled to offset monies or other consideration paid

   or provided to Plaintiff by Defendants for periods in which Plaintiff was not engaged to

   work.

                                  Eighth Affirmative Defense

   8. To the extent that Plaintiff may seek punitive damages, Plaintiff’s recovery is limited

   by applicable provision of the FLSA and the Florida/ and or United States Constitutions.

   Any award of punitive damages to Plaintiff in this case would be in violation of the FLSA

   and the constitutional safeguards provided to Defendants under the Constitution of the

   United States and/ of the law of Florida.

                                  Ninth Affirmative Defense

   9. Plaintiff is not entitled to punitive/liquated damages as Defendants did not act or fail

   to act in a manner sufficient to give rise to punitive/ liquidated damages liability.

                                  Tenth Affirmative Defense

   10. Plaintiff’s action is barred because he seeks to recover for time that is de minimus

   work time and thus not compensable under the FLSA.

                                  Eleventh Affirmative Defense

   11. To the extent Plaintiff seeks damages not recoverable under the FLSA, Plaintiff is

   barred from such recovery.

                                 Twelfth Affirmative Defense

   12. Without assuming the burden of proof, Plaintiffs were compensated for all hours



                                 Thirteenth Affirmative Defense
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 8 of 10

   13. Without assuming the burden of proof, Defendants complied with all

   recordkeeping requirements of the FLSA.

                                  Fourteenth Affirmative Defense

   14 The Plaintiff’s claims are estopped by the submission of his/their own time records,

   for which Defendants compensated them for all overtime worked and claimed.

                                  Fifteenth Affirmative Defense

   15. The alleged time for which Plaintiffs seek compensation is irregular as well as

   practically and administratively difficult to record.

                                  Sixteenth Affirmative Defense

   16. Without assuming the burden of proof, Plaintiffs and members of the purported class

   or collective action are not similarly situated. The potential claims of the purported class

   members reflect variability.

                                  Seventeenth Affirmative Defense

   17. Plaintiffs have failed to mitigate their alleged damages.

                                  Eighteenth Affirmative Defense

   18 Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or laches.

                                  Nineteenth Affirmative Defense

   19. Some or all of Plaintiff’s claims are barred by accord and satisfaction, settlement

   and/or payment and release.

                                  Twentieth Affirmative Defense

   20. Plaintiff has failed to exhaust administrative remedies.

                                  Twenty First Affirmative Defense

   21. Defendants’ actions were in good faith conformity with and/or reliance on

   administrative regulation, order, ruling, approval, interpretation, or practice of the

   Department of Labor.
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 9 of 10

                                Twenty Second Affirmative Defense

   22. Defendants reserve the right to assert further affirmative defenses as they become

   evident through discovery investigation.

                                Twenty Third Affirmative Defense

   23. All actions taken by Defendants with respect to Plaintiff were supported by

   legitimate business reasons.
                                           PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants pray that their answer

   be deemed good and sufficient and all claims by Plaintiff against Defendant be

   dismissed, with prejudice, and such other and further relief, legal and equitable,

   including attorney’s fees, be awarded Defendants.

   Dated: December 31, 2020

                                              Respectfully submitted,



                                               By_/s/Salvatore J. Sicuso________
                                                     Salvatore J. Sicuso, Esquire
                                                     Fla. Bar No. 899739


                                  CETIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served

   through filing in CM/ECF ECF on this 31 day of December, 2020, on Nathaly Saavedra,

   Esq., at nathaly@peregonza.com and Juan J. Perez, Esq., at juan@peregonza.com as

   Counsels for the Plaintiff, 1414 NW 107th Avenue, Suite 302, Doral, FL 33172.


                                               Salvatore J. Sicuso, P.A.
                                               Attorney for Employee/Claimant
                                               Salvatore J. Sicuso, Esquire
                                               9350 South Dixie Hwy. Penthouse 1
                                               Miami, FL 33156
                                               (305) 529-2355
                                               By_/s/Salvatore J. Sicuso________
                                                      Salvatore J. Sicuso, Esquire
Case 1:20-cv-24385-MGC Document 14 Entered on FLSD Docket 12/31/2020 Page 10 of 10

                                             Fla Bar No. 899739
